EXAMINER’S COMMENT
Response
The response of December 21, 2021 to the rejection under 25 U.S.C. 112 (a) and (b) of June 23, 2021 is acknowledged. In view of amendments, the rejection is withdrawn. 
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 
The examiner notes that the certified copies of GB6067572 and GB606571 as required have not yet been received into the file. 35 U.S.C. 119 (b) (3) 37 CFR 1.55. 
The certified copies of the applications in accordance with MPEP 215 et seq. must be in the file to perfect the claim.
In the case of a design application, the certified copy must be filed during the pendency of the application, unless filed with a petition under 37 CFR 1.55(g) together with the fee set forth in 37 CFR 1.17(g), that includes a showing of good and sufficient cause for the delay in filing the certified copy of the foreign application. 
If the certified copy of the foreign application is filed after the date the issue fee is paid, the patent will not include the priority claim unless corrected by a certificate of correction under 35 U.S.C. 255 and 37 CFR 1.323.

Conclusion
The instant application is in condition for allowance.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Karen Acker whose telephone number is 571-272-7655.  The examiner can normally be reached on Monday through Friday, 10:00 a.m. to 6:30 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If attempts to reach the examiner by telephone are unsuccessful, the applicant can reach the examiner's supervisor, Susan Bennett Hattan by phone at (571) 272-6024.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see
http://www.uspto.gov/patents/process/status/private_pair/index.jsp.  
Questions regarding access to the Private PAIR system should be directed to the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
For assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KAREN S ACKER/Primary Examiner, Art Unit 2918